IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jeffrey A. Wright                    :
                                     :   No. 103 C.D. 2019
            v.                       :
                                     :
Lower Salford Township Municipal     :
Police Pension Fund, Board of        :
Supervisors of Lower Salford         :
Township, and the Trustees of the    :
Lower Salford Township Municipal     :
Police Pension Fund,                 :
                  Appellants         :
                                     :
Jeffrey A. Wright,                   :
                     Appellant       :
                                     :   No. 156 C.D. 2019
            v.                       :
                                     :   Argued: November 12, 2019
Lower Salford Township Municipal     :
Police Pension Fund, Lower Salford   :
Township Municipal Police Pension    :
Fund Trustees, and Lower Salford     :
Township Board of Supervisors        :


BEFORE:     HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                            FILED: December 20, 2019


            These consolidated cross-appeals return to us following two prior
remands. See Wright v. Lower Salford Township Municipal Police Pension Fund,
136 A.3d 1085 (Pa. Cmwlth. 2016) (Wright II); Wright v. Lower Salford Township
(Pa. Cmwlth., No. 788 C.D. 2012, filed June 19, 2013) (unreported) (Wright I). The
“Township Defendants”1 (No. 203 C.D. 2019) and Jeffery A. Wright (No. 156 C.D.
2019) appeal from the January 10, 2019 order of the Court of Common Pleas of
Montgomery County (trial court) denying their motions for post-trial relief. We
affirm.


                                        Background
              The facts and procedural history of this matter are summarized as
follows. On January 23, 1996, Wright sustained a knee injury while working as a
police officer for the Lower Salford Township Police Department. Following knee
surgery, Wright returned to duty at various times, sometimes at full-duty capacity and
sometimes at light-duty capacity. Despite his efforts to continue working as a patrol
sergeant, Wright eventually became unable to perform his job duties. His last day of
work was March 12, 2002. At a public meeting on May 16, 2002, the Board voted
unanimously to honorably discharge Wright from the police force due to physical
disability and inability to perform the essential functions of his job.
              In May 2006, Wright filed a two-count complaint in the trial court. In
Count I, asserted against the Township Defendants, Wright made a claim for a
disability pension under the statute commonly referred to as Act 30 and Ordinance
2003-2 (Ordinance).2, 3 In Count II, Wright asserted a claim for disability insurance

       1
         The Lower Salford Township Municipal Police Pension Fund, the Lower Salford
Township Board of Supervisors (Board), and the Trustees of the Lower Salford Township
Municipal Police Pension Fund.

       2
         Act of April 17, 2002, P.L. 239. On April 17, 2002, one month before Wright’s honorable
discharge, the General Assembly amended the Municipal Police Pension Law, Act of May 29,
1956, P.L. (1955) 1804, as amended, 53 P.S. §§767-778, commonly known as Act 600. The 2002
(Footnote continued on next page…)

                                               2
benefits directly from two of the Township Defendants’ insurance carriers, The
Standard Insurance Company and Highmark Life Insurance Company (Highmark),
and named the Township Defendants as defendants in this count as well. After filing


(continued…)

amendment, commonly known as Act 30, added a mandatory disability pension for permanent
service-connected injuries, as follows:

               In the case of the payment of pensions for permanent injuries incurred
               in service, the amount and commencement of the payments shall be
               fixed by regulations of the governing body of the borough, town,
               township or regional police department and shall be calculated at a
               rate no less than fifty per centum of the member’s salary at the time
               the disability was incurred, provided that any member who receives
               benefits for the same injuries under the Social Security Act . . . shall
               have his disability benefits offset or reduced by the amount of such
               benefits.

Section 5(e)(1) of Act 600, 53 P.S. §771(e)(1).

       3
         On January 6, 2003, the Board amended the Lower Salford Township Code by adopting
the Ordinance, which incorporated Act 30’s requirements. The Ordinance states:

               In the case of the payment of pensions for permanent injuries incurred
               on or after April 17, 2002, the amount of the payments shall be
               calculated at the rate of 50% of the member’s salary at the time the
               disability was incurred, provided that any member who receives
               benefits for the same injuries under the Social Security Act . . . shall
               have his or her disability benefits offset or reduced by the amount of
               such benefits. Determination of eligibility of disability benefits shall
               be based on the eligibility of benefits payable for permanent injuries
               incurred in service under the Township’s long-term disability policy
               and shall be payable commencing at the later of termination of
               benefits under the long-term disability policy as a result of attaining
               the maximum age under the disability policy or upon the officer’s
               attainment of his superannuation retirement date.

Code of the Township of Lower Salford, §29-3(B).



                                                  3
the complaint, Wright entered into a settlement agreement with The Standard
Insurance Company and voluntarily dismissed Count II against all defendants on
December 1, 2009. This case, as such, proceed solely as to Count I.
             After the close of the pleadings, the Township Defendants moved for
judgment on the pleadings, which the trial court granted. In doing so, the trial court
determined that the Board did not adopt Act 30’s provisions until January 2003 when
it enacted the Ordinance, well after Wright’s honorable discharge. See supra notes 2-
3. Therefore, the trial court concluded that the Township Defendants were not
obligated to pay Wright a disability pension.
             On appeal in Wright I, we concluded that the trial court erred in
interpreting the Ordinance because its plain language states that it applies to
“payments of pensions for permanent injuries incurred on or after April 17, 2002.”
Id., slip op. at 4 (quoting Ordinance). We further concluded that there were disputed
factual issues regarding whether and on what date Wright suffered a “permanent
injury.” Whereas Wright alleged that his injury did not become permanent until May
16, 2002, the date of his honorable discharge, the Township Defendants asserted that,
irrespective of the extent of his injuries, Wright’s last day of work was March 12,
2012. Having made these determinations, this Court reversed the trial court’s order,
reinstated Wright’s complaint, and remanded for further proceedings.
             Following the remand in Wright I, the trial court determined that Wright
incurred a permanent injury on January 23, 1996, the date on which he was first
injured while trying to arrest a suspect. Because Wright sustained a permanent injury
prior to the effective date of the Ordinance, April 17, 2002, the trial court concluded
that Wright was ineligible to receive a disability pension.




                                           4
               On appeal in Wright II, this Court reviewed the uncontradicted evidence
of record and concluded, as a matter of law, that the Board’s May 16, 2002 motion to
terminate Wright’s employment “with an honorable discharge based on [his] inability
to perform duties due to a physical disability . . . constituted an official,
administrative ‘adjudication’ of Wright’s physical disability.” 136 A.3d at 1092.
Relying on section 2 of the Police Tenure Act,4 and case law construing that
provision, we determined:

               [T]he Board’s May 16, 2002 motion had the practical effect
               of adjudicating Wright as permanently disabled and
               honorably discharged him for that reason. In other words,
               the Board’s May 16, 2002 motion determined that Wright
               was physically unable to perform his job as a police officer
               and that his disability was permanent, rendering him unfit to
               serve as a police officer in any capacity [as of that date].

               Therefore, we conclude that the trial court erred in
               determining that Wright did not incur a “permanent injury”
               or “permanent disability” on or after the effective date of
               the Ordinance, April 17, 2002.
Wright II, 136 A.3d at 1093.
               This Court then issued the following disposition:

               Having determined that Wright qualifies for a disability
               pension pursuant to Act 30 and the Ordinance, we reverse
               and remand to the trial court for further proceedings,
               namely a determination as to whether Wright meets the
               technical requirements—e.g., years of credited service,
               filing deadlines, requirements for submission of
               information, etc.—for benefits under the Township’s long-
               term disability policy, as stated in the Ordinance. See
               Ordinance, §29-3(B) (“Determination of eligibility of
       4
          This section states that a police officer may only be terminated for, among other reasons, a
“physical or mental disability affecting his ability to continue in service, in which case the person
shall receive an honorable discharge from service . . . .” 53 P.S. §812.



                                                  5
             disability benefits shall be based on the eligibility of
             benefits payable for permanent injuries incurred in service
             under the Township’s long-term disability policy . . . .”).
Wright II, 136 A.3d at 1094.
             Following the remand in Wright II, the trial court convened a bench trial.
The bulk of the evidence consisted of Wright’s testimony, the parties’ stipulation of
facts, and their stipulation that certain exhibits were admissible evidence. On January
16, 2019, the trial court issued a decision, ultimately concluding that Wright satisfied
the technical requirements for a disability pension under the Ordinance.          In so
deciding, the trial court issued the following pertinent findings of fact:

             13. Wright’s permanent disability occurred on May 16,
             2002, the date of his honorable discharge from the police
             department.

             14. [Wright] filed a long-term disability application in
             April 2002 with the assistance of Mary West, Assistant
             Township Manager at the time.

                                     *      *      *

             16. That form was returned to the [T]ownship, according
             to the signature of [Wright], around April 23, 2002.

                                     *      *      *

             18. In June of 2002, Standard Insurance wrote a letter to
             the Township stating that records were still required to
             process the application.

                                     *      *      *

             22. An appeal was filed on September 19, 2003,
             accompanied by the appropriate paperwork, and Standard
             Insurance denied the claim on November 13, 2003 based on
             the fact that Standard Insurance was not the effective policy
             during the date of the injury in 1996.



                                            6
23. The Township indicated that [it] would file the long-
term disability application with the correct insurance
company.

24. In February 2004, Mary West reached out to [Wright]
to request the completed application portions for Highmark
Insurance Company.

25. Mary West submitted the long-term disability
application . . . for processing on behalf of Highmark
Insurance on October 28, 2014.

26. The application was lost, and resent on March 17,
2005.

27. [Mr.] Broadspire, on behalf on Highmark [], denied
the long term disability claim on the basis that the claim
must be filed within 120 days after the elimination period or
within one year after the 120 days.

28. Other than the filing deadline, Broadspire stated that
[Wright] would have been covered under the long-term
disability policy.

29. [Wright] settled Count II regarding his claims with
Standard Insurance.

[42. Paragraph 3 of the Settlement Agreement specifically
provided that [Wright] was not releasing any claims against
the [Township Defendants] for the statutory disability
pension benefit under Act 600, set forth in Count I of the
Complaint.]

                       *     *      *

35. Ms. West was unaware of the filing deadlines for
long-term disability applications in 2002.

                       *     *      *

38. Based on the date of disability, May 16, 2002, the
time period for filing a disability pension application with


                             7
             Highmark expired on or about September 16, 2003 (120
             days plus one year).

             39. The Highmark [] policy required that claims be filed
             by filing a satisfactory written proof of loss which included
             a completed claim statement by [the insured], [e]mployer,
             treating physician, authorization to obtain records, and other
             documents that may be reasonably required.

             40. [The] Township did not commence the application
             process to Highmark until sometime after it received the
             Standard denial letter of November 14, 2003, by forwarding
             the employees’ and physicians’ portions of the Highmark
             application to [] Wright.

             41. By the time the Township started a process with the
             Highmark long-term disability application, it was already
             well beyond the filing deadlines provided in the Highmark
             policy.
(Trial court’s decision, Findings of Fact (F.F.) Nos. 13-14, 16, 18, 22-29, 35, 38-42.)
             Based on these findings, the trial court issued the following relevant
conclusions of law:

             3.   Under the terms of the Settlement            Agreement
             between [Wright] and Standard Insurance            Company,
             Wright has preserved his claim against the        [Township
             Defendants] for the disability pension benefit    asserted in
             Count I of the Complaint.

             4.     Dismissal of Count II with prejudice was a decision
             to not pursue claims against the insurers for benefits under
             the policy. Whether [Wright] was entitled to those benefits
             such that he would qualify for a disability pension remains a
             matter for this court.

             5.    Had a timely application been submitted to []
             Highmark [], [Wright] would have been covered by its
             long-term disability policy.

             6.     The determination of the insurance company was that
             all technical requirements, other than the filing deadline,

                                           8
            had been met, and but for the lateness of filing, [Wright]
            would have been covered by the long[-]term disability
            insurance, and thus entitled to disability benefits under Act
            30.

                                    *     *      *

            9.      [T]he determination of the insurance company that
            the filing deadline had not been met is not binding upon this
            Court’s determination regarding eligibility for disability
            benefits [under the Ordinance].

            10. Therefore, the sole determination for this Court
            following remand is whether the filing deadline requirement
            ha[d] been met.

            11. [Wright] provided a completed claim statement from
            himself and his physician along with the required
            authorization requested in April 2002. Thus, had [the
            Township Defendants] provided [Wright] with the proper
            paperwork from the proper insurance company, the proof of
            loss paperwork would have been filed within the filing
            deadlines.

            12. [Wright] met his burden of providing the paperwork
            within the filing deadline when he submitted the requested
            information in April of 2002.

            13. The failure to have that paperwork timely submitted
            to Highmark lies solely with [the Township Defendants],
            who created the very criteria for disability in adopting the []
            Ordinance that they failed to comply with.

            14. [Wright] has therefore met all of the technical
            requirements for the disability pension benefit under Act 30
            and [the] Ordinance.
(Trial court’s decision, Conclusions of Law (COL) Nos. 3-6, 9-14.)
            Therefore, the trial court concluded that “Wright is entitled to payment
from the [the Township Defendants’] police pension fund of a properly calculated




                                          9
disability pension payment from the time of reaching the superannuation date, at the
rate of 50% of salary.” (COL No. 15).
              After the trial court denied the parties’ post-trial motions, the parties
filed notices of appeal with this Court, and the trial court directed them to file concise
statements of errors complained of on appeal in accordance with Pennsylvania Rule
of Appellate Procedure (Pa.R.A.P.) 1925(b).
              In their concise statement, the Township Defendants asserted that the
trial court erred in failing to comply with this Court’s remand order in Wright II and
decided issues that were not encompassed within the remand order; the trial court’s
decision contradicted the judicial admissions that Wright alleged in the complaint; the
trial court abused its discretion in ruling certain evidence hearsay without objections
by counsel; the trial court issued rulings that disregarded and/or were contrary to the
parties’ stipulations; and the trial court made erroneous factual findings and legal
determinations with respect to the legal effect of Wright’s voluntary dismissal of
Count II of the complaint. (Trial court op. at 7-8.)
              In his statement, Wright asserted that the trial court erred in concluding
that the disability pension would “commence” when he reaches the “superannuation
retirement date,” rather than the date on which he was honorably discharged and
determined to have suffered a permanent work injury.            In this regard, Wright
contended that the trial court relied on specific language in the Ordinance that
violates and is inconsistent with Act 30. According to Wright, the requirement and
restrictions for commencement of the disability benefit, as enunciated in the
Ordinance, are not authorized by Act 30 and entirely defeat the purpose of Act 30.
(Trial court op. at 8.)




                                           10
               Subsequently, the trial court issued a Pa.R.A.P. 1925(a) opinion in
support of its decision and denial of the parties’ post-trial motions. Notably, in its
opinion, the trial court found that at least half of the Township Defendants’ assertions
of error in their 1925(b) statement were “impossibly vague” and should be deemed
“waived.” (Trial court op. at 9-10.)


                                             Discussion
               As noted above, this case involves consolidated cross-appeals. We will
first address the Township Defendants’ appeal at No. 103 C.D. 2019, and then
Wright’s appeal at 156 C.D. 2019.5


                             The Township Defendants’ Appeal
               As a preliminary matter, our case law on waiver vis-à-vis deficiencies
and inadequacies in appellate briefs is longstanding and clear.6

       5
          “Our standard of review of a non-jury trial is to determine whether the findings of the trial
court are supported by competent evidence, and whether an error of law was committed.” Swift v.
Department of Transportation, 937 A.2d 1162, 1172 n.5 (Pa. Cmwlth. 2007).

       6
           In the past, we have admonished against “long-winded, incoherent accusations of
wrongdoing by the trial court,” In re Estate of William Henry Fillhart No. 32-93-0409 (Pa.
Cmwlth., No. 2534 C.D. 2015, filed October 12, 2016) (unreported), and have condemned briefs
that are nothing more than “a hotchpotch consisting of general rambling discourse rife with
invective, innuendo and insult . . . and lacking any citation to authority.” Wicker v. State Civil
Service Commission, 460 A.2d 407, 409 (Pa. Cmwlth. 1983) (internal citation omitted).
Repeatedly, this Court has said that “it is not our role to become the appellant’s counsel. When a
brief is inadequate to present specific issues for review, the court will not consider the merits of the
case.” Grosskopf v. Workmen’s Compensation Appeal Board (Kuhns Market), 657 A.2d 124, 125
(Pa. Cmwlth. 1995). Further, under well-settled law, an appellant’s “failure to adequately develop
[its] arguments or support [its] bald assertions with sufficient citation to legal authority impedes
meaningful judicial review of [its] claims.” Commonwealth v. Rompilla, 983 A.2d 1207, 1210 (Pa.
2009). As one federal circuit court of appeals put it, appellate court “judges are not like pigs,
(Footnote continued on next page…)

                                                  11
               It is difficult to grasp the particulars of the arguments that the Township
Defendants make in their brief and the applicability of the legal principles they cite.
Consequently, we will address (as best as possible) the contentions of the Township
Defendants in accordance with our case law and rules regarding waiver, see supra
note 6, and will provide analysis to the extent to which they are properly preserved
and presented to this Court.
               As far as we can discern, the Township Defendants contend that the trial
court erred when it “made a finding for which there was not an evidentiary basis, i.e.,
speculating as to what one of the insurance companies would have done if certain
events [had] transpired differently.” (Br. for Township Defendants at 21.) The

(continued…)

hunting for truffles buried in briefs.” United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991)
(per curiam). In situations like these, and others, this Court has concluded that an argument and/or
issue is waived for purposes of appellate review. See, e.g., Ruiz v. Unemployment Compensation
Board of Review, 911 A.2d 600, 605 n.5 (Pa. Cmwlth. 2006); Browne v. Commonwealth, 843 A.2d
429, 435 (Pa. Cmwlth. 2004).

       Moreover, it is well-settled that “[u]ndisputed findings of fact are binding on this Court.”
West Perry School District v. Pennsylvania Labor Relations Board and West Perry Educational
Support Personnel Association, PSEA/NEA, 752 A.2d 461 (Pa. Cmwlth. 2000); see Munski v.
Unemployment Compensation Board of Review, 29 A.3d 133, 137 (Pa. Cmwlth. 2011). In
American Rock Mechanics, Inc. v. Workers’ Compensation Appeal Board (Bik and Lehigh Concrete
Technologies), 881 A.2d 54 (Pa. Cmwlth. 2005), this Court concluded that where a party cursorily
contests findings of fact, but “does not specify which findings are unsupported by substantial
evidence,” a challenge to the findings “is waived.” Id. at 56. Similarly, when an appellant’s
arguments contradict — or at the very least, assume away — the trial court’s factual findings and do
nothing more than urge this Court to adopt its position, the appellant has asked this Court to do
something that our scope of review precludes us from doing. See Polinsky v. Department of
Transportation, 569 A.2d 425, 428 & n.2 (Pa. Cmwlth. 1990). Stated otherwise, when an
appellant’s brief simply narrates facts which are contrary to those found by the trial court, the party
has not proven that the trial court abused its discretion or committed legal error. See Ductmate
Industries, Inc. v. Unemployment Compensation Board of Review, 949 A.2d 338, 342 (Pa. Cmwlth.
2008).



                                                 12
Township Defendants appear to contest the trial court’s findings and conclusions
insofar as they determined that Wright made a timely claim with Highmark within the
filing deadline of the policy; the Township Defendants were solely responsible for
failing to have the application submitted to Highmark in a timely fashion; Wright
would have been covered under the Highmark policy had the Township Defendants
submitted a timely application; and Wright, having met the technical requirements for
coverage under the Township’s long-term disability policy, was entitled to disability
benefits under the Act 30 and the Ordinance.
            According to the Township Defendants, the trial court could not make
these determinations because they were based on speculation, exceeded the scope of
our remand order in Wright II, and violated the “law of the case” doctrine. The
Township Defendants further assert that because Wright voluntarily dismissed or
discontinued Count II against Highmark and The Standard Insurance Company, and
admitted in the averments in that count that the insurance companies denied
coverage, the averments constituted judicial admissions that were binding upon the
trial court. The Township Defendants also posit that

            [i]t would be a miscarriage of justice for the Township
            [Defendants] to pay premiums to insurers to insure itself
            against the risk of injury to its employees, have the insurers
            independently determine that the employees do[] not
            qualify for benefits under the respective policies, and then
            find that the employer must pay for the very risk for which
            it was insured, particularly where the employee sued the
            insurers, accepted a cash settlement from one of them, and
            then voluntarily dismissed both insurers [in Count II] as
            parties to the litigation.
(Br. for Township Defendants at 30) (emphasis made in underline omitted).
            In Wright II, this Court “remand[ed] to the trial court for further
proceedings, namely a determination as to whether Wright [met] the technical


                                         13
requirements—e.g., years of credited service, filing deadlines, requirements for
submission of information, etc.—for benefits under the Township’s long-term
disability policy, as stated in the Ordinance.” 136 A.3d at 1094. In pertinent part, the
Ordinance states that the “[d]etermination of eligibility of disability benefits shall be
based on the eligibility of benefits payable for permanent injuries incurred in service
under the Township’s long-term disability policy.” Id.
             In our view, the Township Defendants misapprehend the nature of this
case, this Court’s holdings and remand orders, and the effect of the trial court’s most
recent decision.   To begin, this matter only concerns the issue of whether the
Township Defendants can deny Wright a long-term disability benefit based upon
Wright’s failure to comply with the terms of the Ordinance. We find no error in the
trial court’s decision to the extent that the trial court concluded that Wright had “met
all of the technical requirements for the disability pension benefit under Act 30 and
[the] Ordinance” and that, pursuant to the Ordinance, “Wright is entitled to payment
from the [the Township Defendants’] police pension fund of a properly calculated
disability pension payment.”      (COL Nos. 14-15).        As we read the Township
Defendants’ brief, they do not really contest or challenge the trial court’s decision in
these regards. Instead, the major theme that we can extract from their brief is that the
Township Defendants believe that they have to pay Wright a disability benefit out of
their own pocket because Highmark has already denied the claim. However, this is
not necessarily true and we do not construe the trial court’s conclusions of law as
such.
             As both the trial court and the Township Defendants recognize, Wright
abandoned Count II against Highmark.         There is no dispute that the Township
Defendants, as part of their pension fund, secured insurance for long-term disability



                                           14
benefits from Highmark. While Wright is entitled to a long-term disability benefit in
theory under the Ordinance, as a practical matter, the issues of whether, how, or in
what manner Wright can collect those benefits are different ones altogether. In other
words, the issues of whether Wright can obtain payment under the long-term
disability benefit from Highmark and, if so, who is ultimately responsible for the
payment, are issues that have not been adjudicated by the trial court in this case. To
the contrary, that legal dispute is one for Wright, the Township Defendants, and
Highmark to resolve independent and irrespective of this case. 7 Most likely, that
dispute will involve application of legal theories that are only implicated when
Highmark is a party to the suit; theories that are simply not at play in these particular
proceedings, e.g., issues such as preclusion, settlement and release, negligence,
comparative negligence, and the law surrounding insurance denials and an insured’s
statutory and common law obligations.8 Consequently, insofar as the trial court’s
decision could be construed as mandating that the Township Defendants commence
making payments for long-term disability, we do not endorse it. Rather, we read and
base our affirmance of the trial court’s decision solely on the understanding that the


       7
        To borrow terminology from civil law, while the trial court’s decision in the case may have
awarded “judgment” to Wright, he still has to engage in the process necessary to “enforce” that
judgment.

       8
          See generally and compare generally Rancosky v. Washington National Insurance
Company, 170 A.3d 364, 377 (Pa. 2017); Buttermore v. Aliquippa Hospital, 561 A.2d 733 (Pa.
1989); Brakeman v. Potomac Insurance Co., 371 A.2d 193 (Pa. 1977); DeJesus v. Liberty Mutual
Ins. Co., 223 A.2d 849 (Pa. 1966); In re Condemnation by Mercer Area School District (Pa.
Cmwlth., No. 2269 C.D. 2012, filed March 17, 2014) (unpublished); Casselbury v. American Food
Service, 30 A.3d 510 (Pa. Super. 2011); Levitt v. Patrick, 976 A.2d 581 (Pa. Super. 2009); MIIX
Insurance Co. v. Epstein, 937 A.2d 469 (Pa. Super. 2007); Strickler v. Huffine, 618 A.2d 430 (Pa.
Super. 1992); Perry v. Middle Atlantic Lumbermen Association, 542 A.2d 81 (Pa. Super. 1988);
Coleman v. Conrad, 70 Pa. D. & C. 127 (C.C.P. 1950).



                                                15
Township Defendants, at this point, cannot use the Ordinance or Act 30 as a means
by which to deny Wright a long-term disability benefit.
               With this being stated, we affirm the trial court’s decision and deny the
appeal of the Township Defendants.9


                                        Wright’s Appeal
               In his appeal, Wright contends that the trial court erred in applying the
Ordinance and determining that benefits would commence from the time he reached
the superannuation retirement date, rather than the date he was adjudicated
permanently disabled. However, given our disposition above, this issue is premature
and only comes into the legal picture when, or if, the parties reach an agreement, or
there is a judicial ruling obligating a party or parties, to pay long-term disability
benefits to Wright. Until then, the issue that Wright raises is an abstract one, based
upon a set of circumstances that do not yet exist and may never exist. Because this
particular issue is not currently ripe for review, any opinion that we would render
with respect to it would be advisory in nature. It is well settled that the courts “do not
render decisions in the abstract or offer purely advisory opinions.” Harris v. Rendell,
982 A.2d 1030, 1035 (Pa. Cmwlth. 2009); see Crystal Lakes Camp v. Alford, 923


       9
          In doing so, we conclude that the entirety of the second issue that the Township
Defendants raise in their brief is waived based upon the principles enunciated above. See Br. for
Township Defendants at 32 (claiming that “the trial court erred by ruling certain evidence as
hearsay where written documents which the parties stipulated into evidence unequivocally set forth
the same facts contained in the oral testimony ruled hearsay and the court failed to consider or even
address the existence of such stipulated facts in its decision”); id. at 32-41. Nonetheless, we note
that simply because the parties entered a stipulation stating that the exhibits were admissible, this
did not affect or otherwise curtail the trial court’s authority, as fact-finder, to weigh the evidence
and make credibility determinations. See Commonwealth v. Holtzapfel, 895 A.2d 1284, 1289 n.2
(Pa. Cmwlth. 2006).



                                                 16
A.2d 482, 489 (Pa. Super. 2007) (declining to address an issue that was posed as a
hypothetical question dependent on a non-existent set of future circumstances
because “this Court cannot and will not issue an advisory opinion”). Therefore, we
decline to address the issue that Wright raises in his appeal, without prejudice to
Wright reasserting the issue in another legal proceeding should one arise.


                                     Conclusion
             For the foregoing reasons, we affirm the trial court’s order denying the
parties’ post-trial motions.




                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge




                                          17
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jeffrey A. Wright                      :
                                       :    No. 103 C.D. 2019
            v.                         :
                                       :
Lower Salford Township Municipal       :
Police Pension Fund, Board of          :
Supervisors of Lower Salford           :
Township, and the Trustees of the      :
Lower Salford Township Municipal       :
Police Pension Fund,                   :
                  Appellants           :
                                       :
Jeffrey A. Wright,                     :
                     Appellant         :
                                       :    No. 156 C.D. 2019
            v.                         :
                                       :
Lower Salford Township Municipal       :
Police Pension Fund, Lower Salford     :
Township Municipal Police Pension      :
Fund Trustees, and Lower Salford       :
Township Board of Supervisors          :


                                     ORDER


            AND NOW, this 20th day of December, 2019, the January 10, 2019
order of the Court of Common Pleas of Montgomery County is hereby
AFFIRMED.



                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge